 TRINITYMEMORIAL HOSPITALOF CUDAHY215TrinityMemorial Hospital of Cudahy,Inc.' and Na-tional Union of Hospital&Health Care Employees,a Division of RWDSU,AFL-CIO,Local 1199W,2Petitioner.Cases 30-RC-2410 and 30-RC-2411July 17, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consol-idated hearing was held before Hearing OfficerThomas Geidt of the National Labor RelationsBoard. On November 15, 1974, the Regional Direc-tor for Region 30 issued a Decision and Direction ofElection in which he found appropriate a bargainingunit consisting of all service and maintenance em-ployees, technical employees, and licensed practicalnurses employed by the Employer. Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Petitioner filed a timely request for re-view of the Regional Director's Decision, togetherwith a supporting brief and a request for oral argu-ment,3 asserting that the Regional Director erred indirecting an election in a broad unit rather than intwo separate units of licensed practical nurses andservice and maintenance employees as sought by thePetitioner.On May 29, 1975, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending a decision onreview .4The Board has reviewed the entire record in thiscase and makes the following findings:The Employer is a Wisconsin corporation engagedin the operation of a general and acute care nonpro-fithospital in Cudahy,Wisconsin, employing ap-proximately 850 professional and nonprofessionalemployees.In Case 30-RC-2410, the Petitioner seeks to repre-sent a unit of licensed practical nurses at theEmployer's facility. In Case 30-RC-2411, the Peti-tioner seeks a unit of all service and maintenanceemployees excluding licensed practical nurses, tech-nical employees, professional employees, clerical em-The Employer's name appears as amended at the hearing.2The Petitioner's name appears as amended at the hearing.Service andHospital Employees InternationalUnion Local150 was granted interven-tion with respect to the petitions,on the basis of sufficient showings ofinterest.3The Petitioner's request for oral argument is hereby denied as the recordand the Petitioner's briefs, in our opinion, adequatelypresent the issues andthe positions of the parties.°Members Kennedy and Penello dissenting.ployees, instructional employees, members of a reli-gious order, guards, and supervisors as defined in theAct.' On review, the Petitioner modified its positionon the above units to include all of the Employer'stechnical employees in the former unit with licensedpractical nurses. The Employer contends, however,that the only appropriate unit is one which includesallof its nonprofessional employees, including li-censed practical nurses and technical employees, ex-cluding office clerical employees and professionalemployees .6 The Intervenor took no position on theappropriateness of the requested units.For the reasons stated in our decisions inNathanandMiriam Barnert Memorial Hospital Associationd/b/a Barnert Memorial Hospital Center,'andSt.Catherine's Hospital of Dominican Sisters of Kenosha,Wisconsin, Inc.,8we find appropriate the Petitioner'srequested unit of all service and maintenance em-ployees and a separate unit of all technical employ-ees including licensed practical nurses. In thosecases, the Board majority held that in the health careindustry licensed practical nurses share a communityof interest with other technical employees and, whensought, should be included in an all-technical unit.9In deciding which categories of employees aretechnical employees properly includable in such atechnical unit, the Board majority, inBarnert, supra,adopted the following test:... the kinds of employees we would include inthe technical unit are those whose specializedtraining, skills, education and job requirementsestablish a community of interest not shared byother service and maintenance employees. Thisseparate community of interest is frequently evi-denced by the fact that such employees are certi-fied, registered, or licensed. However, we alsofind employees may meet such standards with-out having been certified, registered, or licensed,and, if they do, we shall include them in thetechnical unit.Applying this standard to the facts in the instantcase, we make the following findings concerning thecomposition of the above technical unit:3 The recordindicatesthat the Employer employs approximately 55 li-censed practical nurses and about 500 service and maintenance employees6 The Employeragreed thatthe employees sought bythe Petitioner in itsrequested service and maintenanceunit properlybelong in such unit butwould expand the unit to include all licensedpracticalnurses and technicalemployees.217 NLRB No. 132 (1975).'217 NLRB No. 133 (1975).9 The Board majority defined"technical employees" as those "who donot meet the strict requirements of the term'professional employee' as de-fined in theAct but whose work is of a technicalnature involving the use ofindependent judgment and requiring the exerciseof specializedtrainingusually acquired in colleges or technical schools or through special courses,"citingLitton IndustriesofMaryland, Incorporated,125NLRB 722, 724(1959).Barnert, supra219 NLRB No. 63 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDLicensed practical nurses:The record indicates thatthe licensed practical nurses employed by the Em-ployer are required to be licensed by the State ofWisconsin. The licensed practical nurses are also re-quired to complete a 1- or 2-year post high schoolspecialized training course in an accredited school ofpractical nursing or in a hospital. The course in-cludes classroom as well as clinical training.The licensed practical nurses' duties include theadministration of such treatments as sterile com-presses and catheterizations and such medications asoral pills and IM and IV injections. The recordshows that licensed practical nurses also oversee theprocess of feeding infants during the first 24 hoursafter birth, decide when the baby is ready to be fedby its mother, provide relief and help in postsurgeryrecovery rooms, and take blood pressures, pulses, re-spiratories, and temperatures.The licensed practical nurses are paid at level 9 onthe Employer's pay schedule.1°Based on the licensed practical nurses' training, li-censing, and job duties which require the use of inde-pendent judgment, we conclude that they are techni-cal employees.Operating room technicians:The Employer employsan undisclosed number of operating room techni-cians. Operating room technicians are required to becertified by the State and to complete a 1-year spe-cialized training course in a technical college or insti-tution as well as an unspecified amount of hospitaltraining.The operating room technicians work exclusivelyin the operating room. They are responsible for pre-paring the surgery room for physicians and assistingthe surgeons in various procedures. Their duties in-clude handing instruments and suture materials tothe physicians or holding a refractor. In addition,they help clean rooms, wrap sterile supplies, andcheck supplies inventories. They are paid at level 9.Based on their specialized training, licensing, andjob duties which, we find, reflect the use of indepen-dent judgment, we conclude that the operating roomtechnicians are technical employees.Surgical assistants:The Employer employs sevensurgical assistantswhom the Petitioner would in-clude in the technical unit. The record establishesthat surgical assistants must complete 2 to 4 years ofcollege training and 6 months of hospital training.Surgical assistants work in the operating room, underthe direct supervision of physicians and/or registerednurses performing such procedures as suturing andthe suctioning of blood or fluid. They are paid atlevel 14.We find that the surgical assistants are technicalemployees. Although they are not licensed, certified,or registered, the record establishes that they are re-quired to complete specialized training courses andthat their job duties are of a technical nature reflect-ing the use of independent judgment.Physical therapy assistants:The Employer employstwo physical therapy assistants. Physical therapy as-sistants are required to complete 2 years of study at atechnical institute which includes courses in medicalterminology, basic anatomy, basic psychology, thera-peutic exercises, and basic application of physicalmodalities used in physical medicine.The physical therapy assistants work in the physi-cal therapy department, under the direct supervisionof the registered physical therapist," and are directlyinvolved in the administration of such proceduresand applications as hydrocollator packs, infraredmodalities, Hubbard tanks or whirlpool baths, thera-peutic exercises for paralyzed limbs, and electricalstimulation to nerves and muscles. The physical ther-apy assistants are paid at level 11.Although the physical therapy assistants are cur-rently certified, the record indicates that a new certi-fication requirement for physical therapy assistants iscurrently pending in the State of Wisconsin and,when enacted, all of the Employer's physical therapyassistants will be required by the State to take andpass an examination prior to becoming certified.In light of the educational requirements for thisposition, the forthcoming state licensing require-ments, and the nature of the duties performed byphysical therapy assistants which reflect the use ofindependent judgment, we find that the physicaltherapy assistants are technical employees.Respiratory therapy department:The Employer em-ploys graduate and certified technicians and gradu-ate and certified therapists in the respiratory therapydepartment. Thegraduate techniciansare paid at level10 and are required to complete a 1-year programapproved by the American Medical Association(AMA) in respiratory therapy at either a school or atraining hospital. Thecertified technicians,who arepaid at level 12, must satisfy the requirements forgraduate technicians, and, additionally, must com-plete a 1-year internship in respiratory therapy underthe supervision of a medical director and pass a na-tional certification examination. Thegraduate thera-pists,paid at level 15, are required to complete a 2-year AMA-approved college-based program leadingto an associate degree in respiratory therapy. Thecertified (registered) therapists,who are paid at level15, are required to complete all of the requirements11The parties stipulated that the registered physical therapist is a profes-10 The Employer's pay schedule has 29 levels.sional employee within the meaning ofSec. 2(12) of the Act. TRINITY MEMORIAL HOSPITAL OF CUDAHYfor graduate therapists and, additionally, to completea 1-year internship in respiratory therapy under theadministration of a medical director and take andpass a national written and oral examination.'2The record indicates that all of the above individu-alswork exclusively in the respiratory therapy de-partment and perform technical duties involving var-ious respiratory therapy procedures and equipment,treating suchailments asrespiratory arrests and car-diac arrests. The record further indicates that anydifferences in the respective duties and responsibili-ties of the above individuals are essentially a matterof degree, related to the criticalness of a patient'scondition, the type of illness involved, and the so-phistication of the equipment required.In view of the formal training and certification re-quired of certified technicians and certified thera-pists,and the technical nature of the duties per-formed by them which reflect the use of independentjudgment, we find that the certified technicians andcertified therapists are technical employees.We alsofind that the graduate technicians and graduate ther-apists are technical employees, despite the absence ofany certification, licensing, or registration, in view oftheir formal specialized education and the technicalnature of their duties, which are identical to those ofcertified technicians and certified therapists andwhich likewise reflect the use of independent judg-ment.Radiology department technologists:The Employeremploys approximately 37 or 38 technologists in itsradiology department including chief technologists,quality control technologists, special procedure tech-nologists, staff technologists, therapy technologists,and nuclear medicine technologists. These technolo-gists are paid at salary levels 10, 12, and 13, depend-ing on their particular position. All of the technolo-gistsarerequired to complete a 2-year trainingprogram in radiology in an AMA-approved schoolwhich includes classroom as well as practical train-ing. There is no State licensing requirement for tech-nologists.The technologists' primary function is to take X-rays of patients brought to the department. The rec-ord also indicates that the technologists take X-raysin other areas of the Employer's hospitalas well, in-cluding the emergency room, surgery room, wards,and patients' rooms. The record further indicatesthat in the performance of their job duties, the tech-nologists are required to exercise independent judg-ment in the selection of the various types of X-raystaken, the position for such X-rays, and the number12 The recordshows that there are 12 graduate technicians,10 to 12 certi-fied technicians,12 graduate therapists, and 6 certified therapists employedin the Employer's respiratory therapy department.217of pictures required for each patient.We find that the radiology department technolo-gists are technical employees based on their work du-ties,which entail the exercise of independent judg-ment,andonthespecializededucationalrequirements for the job.The Employer operates a radiology technologisttraining program accredited by the American Col-lege of Radiology in connection with the AmericanHospital Association and the American Society ofRadiologicTechnologists.Sixtypercentof theEmployer's radiology technologists are graduates ofthe Employer's school. The training program is of 2years' duration and includes on-the-job training anda minimumof 400 hours of classroom training.The Petitioner and the Employer agreed that thestudents at the Employer's radiology school are em-ployees, the Petitioner contending that they shouldbe included in the technical unit and the Employercontending that they should be included in the ser-vice and maintenance unit. The record indicates thatthe students receive a lump sum stipend from thehospital and receive the same benefits as all hospitalemployees. They are required to work 40 hours perweek performing such duties as escorting patients toand from the radiology department, the emergencyroom, and other various areas in the hospital. Mostof the students do not remain in the Employer's em-ploy after they graduate. Whether or not they do re-maindepends on the number of openings at the timeof graduation. The record indicates that generallyonly one or two students are hired by the Employerafter graduation.Basedon the above evidence, we conclude that theradiology school students are not technical employ-ees.They perform nontechnical functions, whichother service and maintenance employees also per-form,13 and, although they are in the process of re-ceiving formal training in more complex skills, therecord does not indicate that their regular work du-ties are,during their employ with the Employer, of atechnical nature.Pathology department:The Employer employs bothregistered and nonregistered technicians in its pa-thology laboratory. There are14 laboratory techni-cianswho have completed a 2-year pathology pro-gram at a technical college or institute. They performlaboratorytests,under the exclusive direction oftechnologists and pathologists,14 andexercise someinterpretive duties within their supervised range. Thelaboratory techniciansalsoassisttechnolgists in13The Employer and the Petitioner agreed that escorts should be includedin the service and maintenance unit.14 The parties stipulated that the approximately 43 registered technolo-gists and pathologists are professional employees within the meaning of Sec.2(12) of the Act. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDteaching assignments to students, diagnose the causeof malfunctioning scientific instruments, and repairthem. They are paid at level 12.The Employer also employs fivelaboratory aides,paid at level 10, who have completed a year of posthigh school in-service scientific training.They per-form simpler laboratory procedures, such as grossurine examinations and drawing blood, under the su-pervision of the technologists and the testimony isuncontroverted that in the performance of their jobduties, the laboratory aides exercise some interpre-tive responsibilities.There are fourtissue technicianspaid at level 13,who may be registered by the American Society ofChemical Pathologists and who have completed therequirements therefore which include a year of for-mal training in a hospital or university and passingan examination.There are also two registeredcyto-technicians,paid at level 16, who have completed 2years of college training and 1 year of hospital train-ing in exfoliativecytology. The cyto-technicians' jobduties include the examination of pap smears. TheEmployer also employs fourhisto-technicians,paid atlevel 13, who have similar technical training and per-form worksimilarto that of the cyto-technicians.We conclude that the laboratory technicians andlaboratory aides are technical employees based ontheir specialized training and the technical nature oftheir job duties, which in our opinion includes theuse of sufficient independent judgment so as to ren-der them technical employees. We also conclude thatthe tissue technicians, cyto-technicians, and histo-technicians are technical employees on the basis oftheir training, registration, and job duties, which wefind involve the exercise of independent judgment.15EKG technicians:The wage level for this position is9.The Employer has no requirements of post highschool education or formal training for this position.Thereisno licensingrequirement for EKG techni-cians by the state or Federal government, nor is thereany private agency which certifies or registers EKGtechnicians. After being hired by the Employer, em-ployees employed as EKG technicians do not receiveany formalized education or training; rather they re-ceive 3 to 6 months of informal on-the-job training.Although EKG technicians administer the EKGtests, the procedure for doing so is routine and theymake no determinations or interpretations of test re-sults. Based on the above evidence, we conclude thatisThe Petitionerseeks to includelaboratoryrunners in the technical unit.The recordestablishes,however, that the laboratoryrunners are seniors inhigh school, receive only on-the-job nonscientifictraining,are paid at level3, and perform "very simple, primitive tasks." On the basis of such evidence,we find that the laboratory runners are not technical employees and areproperly part of the service andmaintenance unit.EKG technicians are not technical employees. Theirwork requires little, if any, independent judgment;they receive no specialized training in order to per-form their duties; and they are not certified, licensed,nor registeredby any school, governmental body, orprivateorganization. 16EEG technician/secretary:The EEG technician/secretary prepares patients for andadministers elec-troencephalograms and also performs typing and fil-ing work in the EEG department. The incumbent inthis position received on-the-job training and has nottakenor passed any examinations leading to registra-tionin EEG technology and the record does not indi-catethat the incumbent has any plans to do so.Basedon the above evidence, we conclude that theEEG technician is not a technical employee. As withthe EKG technician, the work requires no indepen-dent judgment, there is no specialized training need-ed to perform the job, and there is no requirementthat the EEG technician be certified, licensed, or reg-istered. In addition, it appears from the record that asubstantial portion of this individual's job duties con-sistof the performance of hospital clerical functionswhich would indicate that this individual may pos-sess moreof a community of interest with service andmaintenanceemployees."Obstetricstechnician:The Employer employs fiveobstetrics technicians who are paid at level 7. Theseindividuals have no previous experience and receiveon-the-job trainingconsistingof seven 1-1/2-hourlectures andthree or fourfilms.The record indicatesthat they function as "a pair of hands" and their du-ties includeassistingin the admittance of labor pa-tients,settingup the delivery room with properequipment, and handinginstrumentsto a physician.After delivery, they wash up the patient, under thesupervision of a registerednurse,and return the pa-tient to her room. Based on the above evidence, wefind that obstetrics technicians are not technical em-ployees. They receive no special training, are not reg-istered, licensed, or certified, and are not required to16The Petitioner contends thatthe EKGdepartment supervisor should beincluded in the technical unit.However, the record does not indicate theextent to which this individual's job duties and responsibilities differ fromthose of the EKG technician whom we have found not to be a technicalemployee.Nor does the record make clear whether this individual exercisesany supervisory authority as defined in the ActAccordingly,we shall per-mit the EKG supervisor to vote subject to challenge.17The Petitioner would include thechief EEGtechnologist in the techni-cal unit.The record indicates that the incumbent in this position has a B.S.degree in psychology and has completed a 2-month training course in ence-phalography.In addition,the record indicates that this individual has takenand passed a "Board"examination in EEG technology. However, the rec-ord does not indicate which"Board" administered the exam and if registra-tion or certification ensued from passing the exam.Nor does the recorddiscuss the specific duties and responsibilities of the chief EEG technologist.Accordingly,in view of the incomplete state of the record concerning thespecific supervisory duties and responsibilities,if any, exercised by the chiefEEG technologist or the extent to which hiswork maybe of a technicalnature, we shall permit the incumbent to votesubject tochallenge. TRINITY MEMORIALHOSPITAL OF CUDAHY219exercise independent judgment in the performance oftheir duties.Other employees:The record indicates that the Em-ployer employs nursing assistant aides, ward clerks,physical therapy aides, occupational therapy techni-cians, radiology department aides, clerks, and secre-taries and a secretary in the respiratory therapy de-partment, all of whom do not and are not required topossess any special education or training, are paid atthe lower wage levels, and do not exercise significantindependent judgment in the performance of theirduties which are primarily routine in nature. We con-clude, therefore, on the basis of the above evidence,that the above employees are not technical employ-ees.Based on the foregoing, we find that the followinggroups of employees constitute units appropriate forthe purposes of collective bargaining within themeaning of Section 9(c) of the Act:Case 30-RC-2410:All full-time and regular part-time technical employees including licensed practicalnurses,operating technicians, surgicalassistants,physical therapy assistants, graduate technicians, cer-tified technicians, graduate therapists, certified thera-pists, radiology technologists, laboratory technicians,laboratory aides, tissue technicians, and cyto-techni-cians and histo-technicians, but excluding businessoffice clerical employees, service and maintenanceemployees, professional employees, members of a re-ligious order, guards, and supervisors as defined inthe Act.Case 30-RC-2411:All full-time and regular part-time service and maintenance employees, excludingalltechnicalemployees, professional employees,business office clerical employees, members of a reli-gious order, guards, and supervisors as defined in theAct.[Direction of Elections 18 omitted from publica-tion.] 19MEMBERS KENNEDY and PENELLO, dissenting:For the reasons set forth in our dissent inBarnertMemorial Hospital Center,20and in our respective dis-sents inSt.Catherine's Hospital of Dominican Sistersof Kenosha,Wisconsin, Inc.,21we disagree with ourcolleagues' finding that a unit of all technical em-ployees including licensed practical nurses is appro-priate. In our judgment, the granting of a separateunit for technical employees including licensed prac-tical nurses is contrary to the congressional mandateto avoid undue proliferation of bargaining units inthe health care industry.22 Mindful of the clear man-date from Congress to establish broad units in thehealth care industry, we would require all technicalemployees including licensed practical nurses to beincluded in a broad service and maintenance unit 23Accordingly, we would dismiss the petition in Case30-RC-2410 and direct an election in Case30-RC-2411 in an overall unit of service and mainte-nance employees including technical employees andlicensed practical nurses.18As the unit foundappropriate in Case 30-RC-2410 isbroader than thatoriginally petitionedfor bythe Petitioner,the RegionalDirectorshall de-termine whether its showingof interestis sufficient before proceeding withthe election.19(Excelsiorfootnote omitted frompublication I30217 NLRB No 132 (1975).21217 NLRB No. 133 (1975).22 In both the House and Senate reports concerning the health careamendments,Congress expressly approved of the Board's decision inExten.dicare of West Virginia, Inc, d/b/a St. Luke's Hospital,203 NLRB 1232(1973), toestablishbroaderunitsin this industryby including technicalemployees in a unit of service and maintenanceemployees. S. Rept 93-766,93d Cong., 2d sess. (1974); H. Rept. 93-1051, p. 7, 93d Cong,2d sess.(1974).23 See Member Penello's separateconcurring opinion inMount Airy Foun-dation,d/b/a MountAiry Psychiatric Center,217 NLRB 137 (1975).Member Kennedy reiterates the view expressed in his dissentsinExtendi-careof West VirginiaandMt. Airy Foundationthat wherethereis no historyof collectivebargaining, a comprehensive unit of nonprofessional employeesshould notbe splintered into separate unitswhen the onlyunion involvedseeksto represent both groups.